Citation Nr: 1624497	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  He had additional service with the Illinois Army National Guard from July 1980 to July 1983. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In April 2010, the Veteran testified before the undersigned at a Travel Board hearing.  In April 2011 and December 2014, the Board remanded this case.  


FINDING OF FACT

The Veteran did not have bilateral ear hearing loss disability as contemplated by 38 C.F.R. § 3.385 during service or within one year of service; any current hearing impairment is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in August 2003 and March 2004 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  In June 2008, a Formal Finding was made that the records from the Frankfurt/Mannheim, Germany Hospital for the period of 1978 were unavailable for review.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at RO and Board hearings.  The hearings were adequate as the Decision Review Officer (DRO and Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss, will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT) or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

On a service examination dated prior to entrance in May 1976, the Veteran denied having hearing loss.  On the audiological evaluation, puretone thresholds, in decibels, were as follows and the Veteran was found to be qualified for the Army:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
n/a
10
LEFT
30
15
10
n/a
5

Thereafter, there was no examination marked "entrance examination" when  the Veteran entered service in July 1976.  There is no discharge examination of record.  On a July 1980 National Guard entrance examination, approximately one year after the Veteran was discharged from active duty, the Veteran denied having hearing loss.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
20
LEFT
15
20
15
25
25

Post-service records initially show hearing loss per 38 C.F.R. § 3.385 in February 1997 VA records.  The Veteran reported that he had experienced hearing loss since exposure to weapon fire during service.  VA records also reflected that the Veteran wore hearing aids.  At that time, the Veteran reported that his hearing decreased over the past 20 years since he was exposed to live gunfire in the military.  He also had post-service occupational noise exposure.  October 1997 private medical records showed that the Veteran had hearing loss per 38 C.F.R. § 3.385.  In April 1998, the Veteran reported having hearing loss since he left the military at age 23 years, in 1979.  In May 1998, it was noted that the Veteran had noise-induced sensorineural hearing loss.  

In October 2003, S.L. indicated that she had known the Veteran prior to service and that he did not have hearing loss, but he had hearing loss after service exit.  

In January 2004, the Veteran was afforded a VA examination.  At that time, the Veteran stated that he was exposed to weapon noise during service.  He stated that he was required go to target practice twice a week, every two weeks, and he did not use ear protection.  He indicated that he did not have hearing loss prior to entering the Army and first became aware of decreased hearing around two years after his discharge.  He had a lengthy work history as a carpenter where he used loud and noisy power tools on this job without the benefit of ear protection.  He reported that he failed a hearing test for employment around 6 years ago and he obtained hearing aids for both ears.  He was currently wearing those hearing aids.  He had been evaluated in the past at VA and had a documented hearing loss in both ears.  He denied familial hearing loss ear pathology or ear surgery.  He indicated that his left ear was worse than the right ear.  Audiological testing revealed a mild to moderate sloping sensorineural hearing loss in the right ear and a mild sloping to severe sensorineural hearing loss in the right ear.  The hearing loss met the requirements of 38 C.F.R. § 3.385.  Speech discrimination ability was measured at 96% percent in the right ear and 92 percent in the left ear.  The January 2004 examiner indicated that it was difficult to discern how much of the Veteran's hearing loss was related to gunfire in the Army and how much of it was related to (post-service) carpentry tool noise.  The examiner noted that there was no discharge examination.  Ultimately, the examiner opined that the Veteran's hearing loss was not as likely related to military service.  

In September 2006, the Veteran testified at a personal hearing before a DRO.  He testified that during service, he wore hearing protection in basic training, but not for later "war games."  He said that he was told that his current hearing loss is due to gunfire, but he did not know if that was put into writing by an examiner.  The Veteran was told to obtain that medical opinion in writing.  

The Veteran reported to a February 2009 SSA examiner that he had decreased hearing since the military.  He said he was initially diagnosed in November 1997.  An audiogram was not performed.  In April 2010, the Veteran testified at his Board hearing that hearing loss began during service, but he thought it would go away.  He said that he was exposed to loud weapon noises in service.  He stated that he was only given ear plugs when he was on the firing range.  After service, he said that he was told by the mother of his children that he was listening to the television at too high a volume.  He related that he first had his hearing checked after service in 1997.

 In May 2011, the Veteran was afforded a VA examination, but the record was not available for review.  However, the examiner reviewed the prior January 2004 examination.  The examiner reported that the Veteran continued to note a progressive bilateral hearing loss, which he stated began two years after military service.  He indicated that his hearing loss had become worse over the past one and one half years.  He related that the television volume had to be loud and that he missed conversation.  He  also noted difficulty hearing in the presence of competing noise.  He had no complaints of otalgia, otorrhea or dizziness.  He denied any history of ear infections or ear surgery.  He had utilized amplification, which was obtained at VA.  The audiogram revealed current hearing loss per 38 C.F.R. § 3.385.  The examiner diagnosed a moderately-severe to severe sensorineural hearing loss for the right ear through 250-4000 Hertz and a rising to moderately-severe hearing loss at 6000-8000 Hertz; and the left ear manifested a moderately-severe to severe sensorineural hearing loss through 250-8000 Hertz.  Shortly thereafter, the examiner indicated that the record was reviewed.  The clinical findings were indicated to be the same.  The May 2011 examiner provided an addendum in December 2012 which stated that the May 1976 entrance examination (also referred to as the pre-enlistment examination) and the July 1980 National Guard examination audiograms both revealed normal hearing.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service because the inservice examinations, including the National Guard examination performed within the initial post-service year, did not show hearing loss.  The Veteran also specifically denied on his July 1980 report of Medical History that he had any hearing loss or ear troubles.  

However, since the service records (the May 1970 pre-enlistment examination and the July 1980 National Guard examination) suggested some level of hearing loss at entry onto active duty and within one year of discharge per Hensley, the Board remanded this case for an audiological addendum to determine if the Veteran had preexisting hearing loss when he entered service, if it was aggravated therein, or if it was originally incurred during service or within a year thereof.  

In February 2015, the medical opinion was obtained.  The examiner opined that the currently claimed hearing loss condition was less likely than not (less than 50 percent probability) incurred in or caused by the inservice injury, event, or illness.  The examiner indicated that the pertinent records were reviewed.  The examiner noted that the air conduction audiometrics dated May 27, 1976 were reviewed which were the closest results to the Veteran's enlistment into active duty that the examiner could identify.  The results were normal except at 500 Hertz which was 30 decibel Hertz (the examiner inadvertently listed the right ear rather than the left ear, but the reasoning is identical).  The examiner stated that this may be considered on the border between normal hearing and a slight hearing loss.  However, the examiner explained that there were many exogenous and endogenous factors that are known that could cause a result of 30 decibels.  These include, but are not limited to, environmental background noise, audiometric transducer type and whether it was properly fit, whether the Veteran had a cold or allergies that day, whether he was properly instructed, and whether he was reinstructed and retested (test/retest variability is up to 10 decibel).  The Veteran also completed a SF 93, Report of Medical History (dated 3-27-76) and did not report hearing loss.  Considering this information, the examiner ultimately concluded that there was not clear and unmistakable (obvious and manifest) evidence that the Veteran had a hearing defect, infirmity or disorder that preexisted his military service and that the Veteran had normal hearing at enlistment.  This examiner noted that he had previously documented that the Veteran's National Guard audiometrics were normal and he did not report any hearing or ear, nose or throat problems on the Report of Medical History form.  The examiner considered this to be firm evidence that the Veteran had bilateral normal hearing at a time within one year from discharge.  Therefore, he continued to opine that the Veteran's hearing loss is not as likely as not related to his military service

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is a pre-enlistment examination, but no specific entrance examination.  It appears that the pre-enlistment examination was used for that purpose.  However, there was no actual "induction" or "entrance" examination which noted a defect, infirmity, or disorder with regard to hearing loss disability on objective examination as discussed above.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Thereafter, the Federal Circuit Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

In this case, the pre-enlistment examination indicated some hearing loss in each ear, including particularly at 500 decibel Hertz in the left ear and 20 decibel Hertz in the right ear.  However, the Veteran reported on his Medical History form that he did not have preexisting hearing loss.  There is also lay evidence that the Veteran did not appear to have preexisting hearing loss.  In addition, the February 2015 examiner specifically indicated that there was no preexisting hearing loss and he provided rationale, discussing the various factors that resulted in variances in the decibel levels.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the record does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, there is no medical or lay opinion of record which contradicts a finding of normal hearing prior to service and at entrance.  

Accordingly, the evidence of record does not meet the burden of clear and unmistakable evidence to establish that hearing loss of either ear existed when the Veteran entered service in July 1976.  Thus, the Veteran is entitled to a presumption of soundness.

During service, both active duty and National Guard, the Veteran did not have hearing loss disability as contemplated by 38 C.F.R. § 3.385.  The Court has  stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  While the Veteran is competent to report that he has trouble hearing and S.L. is competent to state what she has observed, they are not competent to report that the Veteran had a certain level of hearing impairment as measured in Hertz as such assessments are not simple in nature; moreover, neither asserted specific Hertz levels of impairment.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the audiograms are more probative.  The audiograms show no hearing loss disability per 38 C.F.R. § 3.385 during service or within one year of service.  

Otherwise, the Veteran did not manifest hearing loss per VA standards until 1997 which was many years after he separated from service.  Although the Veteran and S.L. advance that the Veteran's current bilateral hearing loss had an inservice onset or are etiologically related to service, the VA medical opinions including the most recent opinion determined that current hearing loss is not etiologically related to service.  However, the Board finds that the lay opinions are outweighed by the findings to the contrary by the VA medical opinions rendered by a medical professional who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Moreover, the Veteran specifically denied on the July 1980 examination that he had no hearing loss which contradicts his current statements to the contrary that the onset occurred during service and has continued since then.

To the extent that the Veteran reported to medical professionals that his hearing loss began with inservice noise exposure as an infantryman, the recordation of his statements is not the equivalent of an independent medical opinion made by a medical provider.

Accordingly, the Board finds that the most probative evidence establishes that the current bilateral hearing loss is not etiologically connected to service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


